Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13, 15-22 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit comprising: a first switch coupled between the configuration terminal and the internal node, wherein the first switch is configured to couple the configuration terminal with the internal node during the configuration phase and to decouple the configuration terminal from the internal node during normal operation of the circuit; a capacitor coupled between a control terminal of the first switch and a reference potential; and a second switch directly coupled between the internal node and the reference potential, wherein the second switch is configured to couple the internal node to a reference potential during the normal mode of operation and to decouple the internal node from the reference potential in the configuration phase as recited in claim 1.

A method, comprising: coupling a configuration terminal to an internal node of a circuit during a configuration phase; decoupling the configuration terminal from the internal node during normal operation; and capacitively coupling the configuration terminal or the internal node to a reference potential, wherein the method is performed using a circuit comprising a first switch coupled between the configuration terminal and the internal node, and a second switch directly coupled between the internal node and the reference potential as recited in claim 10.
A circuit comprising: a first switch having a current path and a first control node configured for receiving an externally generated first control signal, wherein the current path is directly coupled between the configuration terminal and the internal node; and a capacitor coupled between a control terminal of the first switch and a reference potential; and a second switch having a current path and a second control node not directly connected to the first control node, wherein the second control node is configured for directly receiving an externally generated second control signal, and wherein the current path is directly coupled between the internal node and the reference potential as recited in claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836